DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heintzelman (US 2417360, previously cited) in view of Seber et al (US 2013/0118322, previously cited), Kozak (US 5450775, previously cited) and further in view of Parker (US 2016/0354917, previously cited).
Regarding claim 1, Heintzelman teaches a tire tool comprising a handle (13) that has a first distal end (top in fig 3) and a second distal end (bottom in fig 3), a threaded core replacement tool (14, 15, 16) attached to the second distal end of the handle (fig 3) and has a base portion (attached to handle) and an end portion (including tip 15, 16), and a tire air fitting (10) that is detachably threaded to the handle over the core replacement tool such that the air fitting engages a portion of the core replacement tool (fig 2, shown threaded over core replacement tool and attached to handle), wherein the air fitting is removable to expose the core replacement tool (threads provide removability). Heintzelman is silent as to how the core replacement tool is attached to the handle, but does teach a threaded portion on the base portion of the core replacement tool (fig 3; threaded portion of 14 attached to handle). Seber teaches a hand tool including a threaded tool (see threaded base portion in fig 4) that is removably threaded to a threaded potion of a second opening of a handle (threading shown in fig 5, described [0022]), wherein the base portion of the tool and the second opening of the handle are detachably coupled via the threaded portion of the second opening of the handle and a threaded portion on the base portion of the tool (shown in fig 5). It is obvious to use a known technique to improve similar devices in the same way (MPEP 2143 I C). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to detachably couple the core replacement tool to a threaded portion in a second opening of the handle via the threads on the base portion of the core replacement tool in order to achieve the predictable result of removably and operably coupling the core replacement tool and the handle as taught by Seber ([0022]), resulting in a tool which can be simply and easily replaced by a user. Heintzelman does not teach a bit detachably 
Regarding claim 2, Heintzelman, as modified, teaches all the limitations of claim 1 as described above. Kozak further teaches the at least one screwdriver head of the bit is at least one of a Philips head, Torx head and hexagonal shaped head (fig 2; see interchangeable tips including Philips tip 68). 
Regarding claims 8-10 and 21 Heintzelman, as modified, teaches all the limitations of claim 1 as described above. Heintzelman further teaches threads (11) are disposed on an interior portion of the tire air fitting (10) for the tire air fitting to be secured to a tire valve stem (fig 3; col 2, lines 7-16) prior to inflating a tire (intended use does not limit the claimed tool structure); wherein the end portion of the core replacement tool has a U-shape (fig 2; at 16) to handle a tire valve (col 2, lines 22-27); wherein a clip (20) is provided on the handle (fig 1); and wherein the tire tool is configured to insert a standard valve stem in a tire (col 1, lines 6-11).
Regarding claims 3 and 4, Heintzelman, as modified, teaches all the limitations of claim 1 as described above. Heintzelman and Kozak do not teach a depressible locking mechanism or spring-loaded detent ball, but Kozak does teach the necessity of releasably retaining the bit within the first opening of the handle (col 2, lines 45-53). Parker further teaches a first opening of the handle securely holding a bit (306) via a depressible locking mechanism (comprising spring 336 and ball 335); wherein a spring-loaded detent ball (335) is provided on the bit (fig 3B), and the spring-loaded detent ball retracts and extends on the bit to lock the bit inside of the first opening of the handle ([0097]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include a depressible locking mechanism comprising a spring-loaded detent ball to a first opening of Heintzelman in order to allow the bit to be securely and removably locked within the opening as taught by parker ([0097]).
Response to Arguments
Applicant's arguments filed 28 Jul 2021 have been fully considered but they are not persuasive. Applicant argues that Heintzelman, Seber, and Kozak do not teach or render obvious the newly claimed 0.625” cross section handle configuration for being driven by a wrench for additional torque. However, as detailed in the rejection above, Parker renders this limitation obvious by specifically reciting an engagement with a wrench and providing motivation to change sizes based on the desired engagement tool. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723